Title: To Thomas Jefferson from John Barnes, 8 September 1806
From: Barnes, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            George Town 8th. Sepr 1806—
                        
                        In conformity to your favr 2d. I remitted James Brand (Carpenter) at Portland—in Maine on the Branch—at
                            Boston—the Collector at Portland not having funds to that amt. The treasurer could not draw on him. 
                        
                     
                        
                         say
                        340.—.
                     
                     
                        —To
                        Mr Oliver Evans (Philada.)
                        344.96.
                     
                     
                        
                        Jones & Howell do.
                        137.10.
                     
                     
                        
                        Thos. Carpenter in full
                        110.33.
                     
                     
                        
                        To the President US (Annexed).
                        250.—.
                     
                     
                        
                        To JB in a/c for Balance &—
                        
                           367.61.
                        
                     
                     
                        
                        
                        $ 1550.—.
                     
                     
                        
                        
                        
                     
                     
                        
                        
                        
                     
                     
                        
                        
                        
                     
                  
                        
                     
                        NB. instead of ”
                        373.32
                        
                        
                     
                     
                        diffe.
                        250—
                        
                        
                        
                     
                     
                        and—
                        
                           344.29
                        
                        
                           
                               5.71
                        
                        
                        
                     
                     
                        
                        
                        $ 367.61.
                        
                        real Credit
                        
                     
                  
                  I am Sir most Respectfully your very Obed. huml Servant
                        
                            John Barnes.
                        
                    